Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to application 16/502,708, which was filed 07/03/19. Claims 1-16 are pending in the application and have been considered.

Foreign Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Claim Objections
Claim 12 is objected to because of the following informalities:  in lines 2-3, should “the first object” be “a first object”?  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.   
Claim 14 is directed to a “computer readable storage medium”. On page 31, the specification discusses a computer readable medium, stating "In terms of this specification, a "computer-readable can be") and secondly, a propagation implementation is explicitly mentioned. Because the scope is open ended and explicitly includes carrier wave implementations, the claim as a whole includes non-statutory medium types, e.g. carrier waves, which do not fall into a category of patent eligible subject matter.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Claim limitations “component configured to” in claims 12, 13, and 16 have been interpreted under 35 U.S.C. 112(f), because they use a generic placeholder “component” coupled with functional language “configured to” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier The terms “information acquiring”, “information presenting”, information generating” and “presenting”  etc. are not structural modifiers.
Since the claim limitations invoke 35 U.S.C. 112(f), these specific limitations of claims 12, 13, and 16 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) limitation: Pages 31-32 describe the term 
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitations treated under 35 U.S.C. 112(f) applicant may amend the claims so that they will clearly not invoke 35 U.S.C. 112(f), or present a sufficient showing that the claims recite sufficient structure, material, or acts for performing the claimed functions to preclude application of 35 U.S.C. 112(f).
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
It is acknowledged that paragraph [0031] on page 8 of the specification states “It should be noted that all expressions using "first" and "second" in the embodiments of the present disclosure are used to distinguish different entities or parameters with the same name. Terms such as "first" and "second" are used only for the convenience of the description, and it should not be construed as limiting the embodiments of the present disclosure. This will not be repeated in the subsequent embodiments” 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-4, 7, and 11-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Braun, Max (2018/0268747).

Consider claim 1, Braun discloses a control method for a human-computer interaction device (interaction with a computerized virtual assistant, [0052]), comprising: capturing first voice information of a first object (a user speaks “hey mirror” and ”show me the weather”, [0095] which are captured as input by a microphone, [0016]); identifying a second object related to the first voice information (“weather” is identified by voice recognition [0095]); acquiring first information related to the second object (the digital assistant queries databases to retrieve information, [0078] and [0076]); and 

Consider claim 12, Braun discloses a human-computer interaction device (interaction with a computerized virtual assistant, [0052]) comprising: a voice information capturer configured to capture first voice information of the first object (a user speaks “hey mirror” and ”show me the weather”, [0095] which are captured as input by a microphone, [0016]); a voice information identifying circuit configured to identify a second object related to the first voice information (“weather” is identified by voice recognition [0095]); a first information acquiring component configured to acquire first information related to the second object (the digital assistant queries databases to retrieve information, [0078] and [0076]); and a first information presenting component configured to present the first information (the weather forecast is displayed on the screen, accompanied by a text-to-speech version, [0095]). 

Consider claim 14, Braun discloses a computer readable storage medium having stored thereon computer readable instructions (computer readable medium having computer readable program instructions, [0046]) that, when executed, control the human-computer interaction device (the smart mirror with a computerized virtual assistant, [0052]) according to claim 12 (see claim 12 above) to implement a control method for a human-computer interaction device, comprising: capturing first voice information of a first object (a user speaks “hey mirror” and ”show me the weather”, [0095] which are captured as input by a microphone, [0016]); identifying a second object related to the first voice information (“weather” is identified by voice recognition [0095]); acquiring first information related to the second object (the digital assistant queries databases to retrieve information, [0078] and [0076]); and presenting the first information (the weather forecast is displayed on the screen, accompanied by a 
Consider claim 2, Braun discloses the human-computer interaction device comprises a smart picture frame (the smart mirror displays photographs, and is therefore considered a “smart picture frame”, [0089], frame construction described at [0062], and Fig 1). 

Consider claim 3, Braun discloses the presenting the first information comprises: presenting the first information in at least one of an audio manner or a video manner (the weather forecast is displayed on the screen, accompanied by a text-to-speech version, [0095]). 

Consider claim 4, Braun discloses the acquiring first information related to the second object comprises: acquiring, from a cloud server or locally, the pre-stored first information related to the second object (the digital assistant queries and retrieves information from databases, such as servers in a cloud computing environment, [0076], [0078]). 

Consider claim 7, Braun discloses: capturing image information of the first object (image input of a face captured by a camera, [0081]); identifying a current physical state of the first object based on the image information of the first object (determining whether the face input satisfies a threshold for amount of time, [0082]); generating second information related to the first object based on the current physical state of the first object (determining the face input corresponds to the predetermined stored facial features of an approved user, and generating a display or sound, [0085]); and presenting the second information (outputting the predetermined display or sounds, [0085]). 



Consider claim 13, Braun discloses: an image information capturer configured to capture image information of the first object (image input of a face captured by a camera, [0081]); an image information identifying circuit configured to identify a current physical state of the first object based on the image information of the first object (determining whether the face input satisfies a threshold for amount of time, [0082]); a second information generating component configured to generate second information related to the first object based on the current physical state of the first object (determining the face input corresponds to the predetermined stored facial features of an approved user, and generating a display or sound, [0085]); and a second information presenting component configured to present the second information (outputting the predetermined display or sounds, [0085]). 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Braun, Max (2018/0268747) in view of Jimenez et al. (2001/0040886).

Consider claim 5, Braun discloses the first information related to the second object comprises a weather condition of a location where the second object is located (the weather forecast, [0095]), and a cloud server servers in a cloud computing environment, [0076], [0078]).
Braun does not specifically mention acquiring first information related to the second object comprises: acquiring pre-stored location information of the second object from a server; and acquiring a weather condition of the location from the Internet based on the location information.
Jimenez discloses acquiring first information related to the second object comprises: acquiring pre-stored location information of the second object from a server (predefined information such as desired location from the system, on application server 200, [0039], [0040]); and acquiring a weather 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Braun such that acquiring first information related to the second object comprises: acquiring pre-stored location information of the second object from a server; and acquiring a weather condition of the location from the Internet based on the location information in order to increase availability of network services, as suggested by Jimenez ([0006]).


Claims 6, 8, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Braun, Max (2018/0268747) in view of Sobti et al. (2015/0195489).

Consider claim 6, Braun discloses: after the presenting the first information, outputting a voice capturing prompt (a sound or speech prompt is issued to the user, [0086]); capturing second voice information of the first object (a voice input, [0086]); and transmitting the second voice information in at least one of a voice format or a text format to a further human-computer interaction device for presentation (the voice command or input is provided to the digital assistant, [0086]). 
Braun does not specifically mention presentation to the second object.
Sobti discloses presentation to a second object (the participants are all presented to each other, Fig 9, [0094]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Braun by including presentation to the second object in order to avoid having to have everyone present, as suggested by Sobti, [0005]).


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Braun such that the generating second information related to the first object based on the current physical state of the first object comprises: transmitting the current physical state of the first object to a further human-computer interaction device for presentation to the second object; and receiving third voice information of the second object from the further human-computer interaction device as the second information for reasons similar to those for claim 6.


Consider claim 15, Braun does not, but Sobti discloses: a first transmitter configured to transmit the current physical state of the first object to a further human-computer interaction device for presentation to the second object (audio and video of the participants is transmitted, [0004]); and a first receiver configured to receive third voice information of the second object from the further human-computer interaction device as the second information (interfaces and ports for reception, [0063], Fig 1]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Braun by including a first transmitter configured to 

Consider claim 16, Braun discloses a human-computer interaction system comprising a first human-computer interaction device and a second human-computer interaction device that is in remote communication with the first human-computer interaction device (the user’s computer is in communication with a networked remote computer, [0104]). 
Braun does not specifically mention the first human-computer interaction device is the human-computer interaction device according to claim 15, the second human-computer interaction device is the further human-computer interaction device according to claim 15, and the second human-computer interaction device comprises: a second receiver configured to receive a current physical state of the first object from the first human-computer interaction device; a presenting component configured to present the current physical state of the first object; an information capturer configured to capture third voice information of the second object; and a second transmitter configured to transmit the third voice information to the first human-computer interaction device.
Sobti discloses the first human-computer interaction device is the human-computer interaction device according to claim 15 (see claim 15 above), the second human-computer interaction device is the further human-computer interaction device according to claim 15 (see claim 15 above), and the second human-computer interaction device comprises: a second receiver configured to receive a current physical state of the first object from the first human-computer interaction device (interfaces and ports for reception, [0063], Fig 1], cameras receive images of participants, [0062]); a presenting component configured to present the current physical state of the first object  (displaying that the participants are 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Braun such that the first human-computer interaction device is the human-computer interaction device according to claim 15, the second human-computer interaction device is the further human-computer interaction device according to claim 15, and the second human-computer interaction device comprises: a second receiver configured to receive a current physical state of the first object from the first human-computer interaction device; a presenting component configured to present the current physical state of the first object; an information capturer configured to capture third voice information of the second object; and a second transmitter configured to transmit the third voice information to the first human-computer interaction device for reasons similar to those for claim 6.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Braun, Max (2018/0268747) in view of Uozumi et al. (2010/0007480).

Consider claim 9, Braun discloses the capturing image information of the first object comprises capturing a real-time image of the first object (a camera to continuously take pictures and process the picture frames, [0051]), and wherein identifying a current physical state of the first object based on the image information of the first object comprises: recording the duration in real-time from zero while collecting the real-time image (initiating the camera, i.e. the camera begins taking images at t=0, [0051]), and taking the current frame image as an initial frame image and recording face image in the 
Braun does not specifically mention in response to the recorded duration exceeding the duration threshold, identifying that the current physical state of the first object is a fatigue state. 
Uozumi discloses in response to the recorded duration exceeding the duration threshold, identifying that the current physical state of the first object is a fatigue state (detecting the driver is dozing off based on closed eye time, [0045]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Braun such that in response to the recorded duration exceeding the duration threshold, identifying that the current physical state of the first object is a fatigue state in order to decrease inattentiveness, as suggested by Uozumi ([0045]).


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Braun, Max (2018/0268747) in view of Uozumi et al. (2010/0007480), in further view of Kothari (2017/0013188).


Consider claim 10, Braun and Uozumi do not, but Kothari discloses: in response to the first object being in the fatigue state, generating the second information regarding prompting the first object to have a rest (suggest the user to rest, [0284]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Braun and Uozumi such that in response to the first object being in the fatigue state, generating the second information regarding prompting the first object to have a rest if nothing is keeping the user awake, as suggested by Kothari ([0284]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 7242988 B1 Hoffberg discloses an enhanced interface for facilitating human input of a desired control sequence in a programmable device by employing specialized visual feedback
US 20040193441 A1 Altieri discloses an interactive software application platform
US 10379808 B1 Angel discloses audio associating of computing devices
US 7899915 B2 Reisman discloses browsing using multiple coordinated device sets
US 8281339 B1 Walker discloses customizable flip and browse overlays
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jesse Pullias whose telephone number is 571/270-5135. The examiner can normally be reached on M-F 8:00 AM - 4:30 PM. The examiner’s fax number is 571/270-6135.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dan Washburn can be reached on 571/272-5551. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Jesse S Pullias/
Primary Examiner, Art Unit 2657                                                02/19/21